Lumpkin, P. J.
An execution- against R. 0. Medlock and another, in favor of Sidney M. Smith, was levied upon property of the defendant Medlock. He tendered the sheriff an affidavit of illegality, which the latter refused to accept. Thereupon Medlock filed a petition for a mandamus to compel the officer to accept the affidavit of illegality. Upon the hearing of this application the judge of the superior court refused to grant the same, and Medlock then sued out a bill of exceptions and brought the case here. All of the points thus presented for our decision and insisted upon by the plaintiff in error in arguing the case before us are fully covered by the rulings announced in the headnotes, which do not require elaboration.

Judgment affirmed.


All the Justices concurring, except Lewis, J., absent.